Citation Nr: 1609984	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from April 1998 to October 2002 and had a period of active duty for training from April 1997 to September 1997.  The matter of an increased rating for asthma is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that increased the Veteran's rating for asthma to 30 percent, effective April 15, 2009.  In December 2012, this matter was remanded for additional development and based on the Veteran's statements, the matter of entitlement to a TDIU rating was raised by the record and additionally remanded for development.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected asthma is not shown to be productive of forced expiratory volume in one second (FEV1) of 40 to 55 percent predicted, or; forced expiratory volume in one second to forced vital capacity (FEV1/FVC) of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected asthma have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code (Code) 6602 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was satisfied in a May 2009 letter.

The duty to assist has also been met.  The Veteran's service treatment records (STRs) and postservice treatment records are of record.  Notably, following a Board remand seeking development of any outstanding treatment records, the Veteran identified that she has received treatment from Reynolds Army Community Hospital, East El Paso Physicians Medical Center, and William Beaumont Army Medical Facility.  Records from these facilities were subsequently secured.  Further, the RO arranged for VA examinations regarding the Veteran's asthma in June 2009, December 2010, and May 2013.  The examination reports contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any available pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   
Where, as here, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Asthma is evaluated, in part, based upon the results of pulmonary function tests (PFTs), specified in terms of forced expiratory volume in one second (FEV-1) and forced vital capacity (FVC).  38 C.F.R. §§ 4.96, 4.97.  When evaluating asthma based on PFTs, the post-bronchodilator results are used unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R. § 4.96(d)(5).  In such cases the pre-bronchodilator results are to be used. Id.   

The Veteran's service-connected asthma has been rated 30 percent by the RO under Code 6602.  Under the criteria for Code 6602, a 30 percent rating is assigned for asthma productive of FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.

A 60 percent rating is assigned for asthma productive of FEV-1 of 40-55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

A 100 percent rating is assigned for asthma productive of FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

In April 2009, the Veteran filed a claim for increase alleging that her asthma is more severe than is contemplated by the current 30 percent rating.

A June 2008 treatment record notes that the Veteran had an asthma exacerbation and was taking steroids.  A June 2008 chest X-ray was normal.  A January 2009 record notes that while the Veteran's asthma had been worsening in the prior year, it was now stable.  An April 2009 record notes that the Veteran was taking steroids for her asthma.  In a May 2009 treatment record, it was noted that the Veteran had taken 2 courses of oral steroids in the past year (for a total of 11 days).  July and December 2009 treatment records note an assessment of asthma.

On June 2009 VA respiratory examination, asthma was diagnosed.  The Veteran reported a cough that produces mucus or phlegm 3 or more times a week in addition to severe shortness of breath while being active.  She denied coughing up blood and anorexia.  She stated that she has asthmatic attacks once or more a week, but that between attacks, she is able to function well.  She was noted to be taking Advair twice a day, Singulair once a day, Zyrtec once a day, and to be using an Albuterol inhaler twice a day and an Albuterol solution nebulizer as needed.  The Veteran reported that a physician had recommended bed rest whenever an asthma attack is severe.  She stated that she requires bed rest about once a month from March to June.  

On physical examination, it was noted that there was no presence of cor pulmonale, RVH, or pulmonary hypertension, and no evidence of weight loss, weight gain, or restrictive lung disease.  Regarding diagnostic testing, the examiner indicated that the Veteran did not attend her diagnostic appointment for a pulmonary function test and a chest X-ray.  The examiner noted that the Veteran's asthma limits her physical activity tolerance and weather extremes.

In a July 2010 statement, the Veteran stated that her asthma "has progressed" over the past few year and that she is currently on several medications for control.  She also reported being seen numerous times by her family doctor and having to make visits to the emergency room to stabilize her condition.  In addition, the Veteran reported that her asthma limits her ability to function daily, especially in hot and humid weather, and that it is difficult for her to breathe outdoors normally.  She also indicated that it is hard for her to obtain gainful employment because she has to work in an environment that is not physically demanding (which she has not been able to find).

An October 2010 treatment record notes an assessment of an upper respiratory infection.

On December 2010 VA respiratory examination, the Veteran reported she uses an inhaler daily.  It was noted that when the Veteran was living in El Paso, she had two visits to the emergency room for an acute exacerbation of asthma and was given a nebulizer.  She reported using a home nebulizer since 2008 and stated that she has had 1 other emergency room visit since living in Oklahoma.  The Veteran reported current symptoms to include frequent sneezing, coughing, itchy throat, and shortness of breath when exerting herself.  She stated that she is not able to exert herself or walk outside during certain seasons of the year due to her allergies which precipitate shortness of breath and an asthma episode.  Between the episodes of asthma exacerbations, she denies productive cough, sputum, hemoptysis, or anorexia.  It was noted that she has dyspnea with climbing one flight of stairs.  The examiner indicated that the Veteran has asthmatic attacks approximately 5 times over a 2 year period.  Her baseline functional status between attacks was noted to be dyspnea with climbing 1 flight of stairs or with walking any distance such as 1 block briskly.  The examiner noted that the Veteran does not require oxygen treatments and is currently treating her asthma with 2 puffs of Advair per day, Singulair, Zyrtec, and an albuterol inhaler.  The examiner indicated that the Veteran has used oral steroids 3 times in the past 2 years and has used a nebulizer treatment approximately once per month during the summer.  The examiner noted that the Veteran does not have periods of incapacitation defined as requiring bed rest and treatment by a physician.

On physical examination, the Veteran was noted to be in no acute respiratory distress and to have a normal respiratory rate.  Her chest was normal in appearance and AP diameter and her respiratory excursion was full.  She was not using accessory muscles to breath and her lung sounds were clear to auscultation.  There was no wheezing auscultated and lung sounds were mildly diminished throughout.  Moderately symptomatic asthma was diagnosed.

Pulmonary function testing showed post-medication results of FEV1 of 93 percent, FVC of 88 percent, and FEV1/FVC of 104 percent.  Testing showed pre-medication results of FEV1/FVC of 105 percent.  Testing was interpreted as showing a mild restrictive pattern indicated by the reduction in FVC with preservation of the FEV1/FVC ratio.  It was noted that the Veteran tolerated the procedure fair and that her effort was good.

In May 2011, the assessment was extrinsic asthma and it was noted that the Veteran was on shots.  A September 2011 treatment record notes that the Veteran's asthma symptoms worsened over the past week.  September 2012 and January 2013 treatment records note an assessment of mild persistent asthma.

In a December 2012 statement, the Veteran indicated that her asthma was worse than in prior years and that she constantly suffers from upper respiratory infections and allergies associated with her asthma.  She stated that these conditions have not improved with medication.  She reported that while her condition is stable currently, she has "constant flare-ups" especially during the spring and summer months, and also during the winter and cold season.

The Board remanded the claim in December 2012, in part, to determine the current severity of the Veteran's asthma and clarify the type of medications she was using.  

On May 2013 VA respiratory conditions examination, during which the examiner reviewed the complete record, asthma was noted to have been diagnosed since 1998.  The examiner noted that this condition does not require the use of oral or parenteral corticosteroid medications.  It does however require the use of inhalational bronchodilator therapy and Advair.  The examiner noted that the Veteran's asthma does not require the use of oral bronchodilators, antibiotics, or oxygen therapy.  The examiner further noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the prior 12 months.  She was noted to make 3 visits to a physician for required care of exacerbations during a year.

Pulmonary function testing showed post-medication results of FEV-1 of 93 percent, FVC of 88 percent, and FEV-1/FVC of 104 percent.  It was noted that the FEV-1 test result most accurately reflects the Veteran's level of disability and that diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) testing was not indicated in this Veteran's case.  

Following an examination, the examiner noted that the Veteran's asthma impacts her ability to work in that during allergy season, she has to spend most of the time indoors because staying outside may trigger an attack.  The examiner opined, however, that the Veteran's asthma is less likely than not sufficient by itself to render her unemployable.  The examiner noted that her asthma is fairly well controlled and there were a total of only 3 physician visits in the prior year.  It was noted that asthma attacks happen usually in the spring season when the frequency is once every 1-2 months.  During the remainder of the year, an attack may or may not happen with the frequency being only once a year.  The examiner further explained that the Veteran has no history of respiratory failure, home oxygen use, or limited mobility.

Based on the evidence of record, the Board must conclude that a rating in excess of 30 percent for asthma is not warranted.  Testing throughout the period on appeal clearly indicates that pulmonary function testing results did not demonstrate FEV-1 of 40 to 55 percent predicted, or, FEV-1/FVC of 40 to 55 percent to warrant a rating of 60 percent.  Rather, pulmonary function tests on December 2010 and May 2013 VA examinations showed findings of FEV-1 of 93 percent and FEV-1/FVC of 105 percent and 104 percent, respectively.

Additionally, there has been no objective medical evidence of record indicating that the Veteran's asthma was manifested by at least monthly visits to a physician for required care of exacerbations.  In this regard, on December 2010 VA examination, the examiner noted that the Veteran's asthma is not manifested by periods of incapacitation defined as requiring bed rest and treatment by a physician.  Further, on May 2013 VA examination, the examiner noted that the Veteran made 3 visits to a physician for required care of exacerbations during a year.  This is much less than monthly visits.  The Board acknowledges the Veteran's statement on June 2009 VA examination that she requires bed rest about once a month from March to June; however, such statement is not corroborated by the evidence of record.  As just explained, the evidence does not show at least monthly visits to a physician for required care of exacerbations and the December 2010 VA examiner specifically indicated that the Veteran's asthma was not manifested by periods of incapacitation requiring bed rest.  The Board notes that there is also no evidence to suggest more than one attack per week with episodes of respiratory failure to warrant an even higher 100 percent rating.  Notably, the May 2013 examiner indicated that the Veteran had no history of respiratory failure.

Additionally, there has been no objective medical evidence indicating that the Veteran's asthma was manifested by intermittent (at least three per year) courses of systemic corticosteroids, or required daily use of systemic high dose corticosteroids or immune-suppressive medications.  In this regard, the Board acknowledges that the Veteran has taken steroids for treatment of her allergies, but she has not been shown to have taken at least three courses of such per year.  Notably, a May 2009 treatment record indicates that the Veteran had taken only 2 courses of oral steroids in the past year.  On December 2010 VA examination, it was noted that the Veteran has used oral steroids 3 times in the past 2 years, much less than three times in 1 year.  The May 2013 VA examiner indicated that the Veteran's asthma does not require the use of oral or parenteral corticosteroid medications.  Moreover, the Board acknowledges that the Veteran takes inhaled medications for treatment of her asthma; however, inhaled medication cannot qualify an individual for a 60 percent evaluation.

The Board has also considered the Veteran's lay statements that her asthma is worse than currently evaluated. She is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's asthma has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Moreover, the record does not establish that the rating criteria are inadequate for rating the Veteran's asthma such that an extraschedular rating is warranted.  The Veteran's disability requires her to take daily medications (however not systemic high dose corticosteroids or immuno-suppressive medications) to include use of inhalers.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In conclusion, a preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's service-connected asthma.  As the preponderance of the evidence weights against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

ORDER

Entitlement to a rating in excess of 30 percent for service-connected asthma is denied.


REMAND

When the Board reviewed the claim in December 2012, it found that the claim for TDIU was raised by the record in connection with the claim for increased rating for asthma.  The Board remanded to obtain a medical opinion to determine the effect of the service-connected asthma on the Veteran's ability to be employed.  

The opinion obtained on remand addressed only the asthma (evaluated as 30 percent disabling); however, the Veteran's service-connected disabilities include: lumbar spine strain, 10 percent; residuals of a right foot bunionectomy and osteotomy, 10 percent; residuals of a left foot bunionectomy and osteotomy, 10 percent; left wrist overuse injury with positive tinel sign, 10 percent; and Wegener's granulomatosis, 0 percent.  Thus, an opinion that address the Veteran's functional impairment due to all of her service-connected disabilities must be obtained.   

The Veteran's combined disability evaluation is 60 percent.  Because she does not have at least one disability rated 40 percent and a combined evaluation of 70 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met.  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

To decide the claim, the Board must take into account the Veteran's education, training and work history, but evidence in that regard is insufficient.  On her 2009 claim for compensation, the Veteran did not provide any detail addressing those factors and the evidence of record is inconsistent regarding her education.  An April 2012 treatment record notes the Veteran reported dropping out of school in the 11th grade.  In VA treatment records dated in 2009 her highest level of education is sometimes indicated as high school and other times as "some college."  An earlier VA treatment record listed her occupation as "General Education Association Degree.  Not working now."   

Thus, on remand, the Veteran should be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that Veteran complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability).

2.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected her ability to work by assessing her occupational impairment, if any.  The record and copies of all pertinent electronic records should be made available to the examiner for review.  

Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (asthma; lumbar spine strain; residuals of a right foot bunionectomy and osteotomy; residuals of a left foot bunionectomy and osteotomy; left wrist; and Wegener's granulomatosis).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following completion of all indicated development, readjudicate the claim for TDIU remaining claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


